46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Marion HEAD, Jr., Plaintiff--Appellant,v.STATE OF NORTH CAROLINA;  North Carolina Department ofCorrections, Defendants--Appellees.Joseph Marion HEAD, Jr., Plaintiff--Appellant,v.STATE OF NORTH CAROLINA;  M. Leonard Lowe, DistrictAttorney;  North Carolina Parole Commission,Defendants--Appellees.
Nos. 94-7210, 94-7247.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 19, 1995.

Joseph Marion Head, Jr., Appellant Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Head v. North Carolina, Nos.  CA-94-495-5-H;  CA-94-307-5-F (E.D.N.C. Oct. 14 and Oct 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED